UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                December 20, 2006

                                     Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. MICHAEL S. KANNE, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3338

UNITED STATES OF AMERICA,                  Appeal from the United States District
              Plaintiff-Appellee,          Court for the Northern District of
                                           Illinois, Eastern Division.
      v.
                                           No. 03 CR 1009-1
NOEL SANTIAGO-OCHOA,
           Defendant-Appellant.            Milton I. Shadur,
                                           Judge

                                     ORDER

       Noel Santiago-Ochoa pleaded guilty to reentering the United States without
permission after being removed to Mexico following conviction for an aggravated
felony. See 8 U.S.C. § 1326(a). The district court sentenced him to 77 months’
imprisonment and three years’ supervised release. We subsequently ordered a
limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so
that the district court could tell us whether it would have imposed the same
sentence knowing that the sentencing guidelines were only advisory. See United
States v. Booker, 543 U.S. 220 (2005).

      The district court has responded that it would have imposed the same
sentence on Santiago-Ochoa post-Booker. The parties have not accepted our
No. 04-3338                                                                   Page 2

invitation to file arguments regarding the appropriate disposition of the appeal in
light of the district court’s decision. And the sentence falls within the applicable
guidelines range, so it is presumptively reasonable under this court’s precedent.
See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005) (holding that
sentence within properly calculated guidelines range is presumptively reasonable).
Cf. Rita v. United States, No. 06-5754, 2006 WL 2307774 (U.S. Nov. 3, 2006)
(granting certiorari to decide whether according presumption of reasonableness to
sentences within guidelines range is consistent with Booker). We therefore
AFFIRM the district court’s sentence.